NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
	This application is a DIV of 15/708,413 (now US Patent no. 10,251,917) filed on 09/19/2017). Therefore, the effective filing date of the application is 09/19/2017.

Terminal Disclaimer
The terminal disclaimer filed on 12/08/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no. 10,251,917 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
Applicant’s amendments and arguments filed on 05/13/2021 with respect to previously claim rejections under §101 subject matter ineligibility and prior art claim rejections over the disclosures of Morse and Tseng have been fully considered and are persuasive. Those previously applied claim rejections from the last office action have been withdrawn.

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the base claim 13’s microparticle structure 
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653